Citation Nr: 1019921	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  04-23 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The Veteran had active service from January 1945 to August 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims on appeal previously included claims for service 
connection for residuals of pneumonia and restrictive airway 
disease.  However, in a rating decision dated in January 
2010, the RO granted service connection for restrictive 
airway disease, claimed as asthma; history of bronchitis and 
pneumonia, and assigned the Veteran a 30 percent evaluation 
for this disability, effective from September 2003.  While 
the Veteran subsequently complained about the fact that a 
January 2010 supplemental statement of the case only referred 
to his claim for service connection for rhinitis (even going 
so far as saying that if "his claim regarding rhinitis I 
would NOT have made any claim at all") it is apparent that 
he received this document prior to his receipt of the notice 
of the decision granting his claims for service connection 
for pneumonia and restrictive airway disease, and there have 
been no further reports of dissatisfaction from the Veteran 
following his receipt of the January 2010 rating action.  
Thus, the Board finds that service connection has been 
granted for these claimed disorders, and that they are no 
longer subjects for further appellate review.  

Although the Veteran's service representative has actually 
taken the position that the Veteran does not have rhinitis, 
the Board finds that the representative may have based this 
position on the earlier sentiments of the Veteran as noted 
above, and in any event, since the record contains sufficient 
current diagnoses of this additional disability and otherwise 
permits the grant of service connection for rhinitis, the 
Board finds no reason to delay its consideration of the 
remaining issue on appeal.

FINDINGS OF FACT

1.  Service connection has been granted for restrictive 
airway disease as a result of a June 2009 medical opinion 
linking such disability to the Veteran's activities and 
exposures to noxious agents during service.

2.  The record contains a September 2008 VA examination 
diagnosis of rhinitis, and while the examiner did not relate 
the Veteran's rhinitis to exposure to steel wool/wood fibers 
during service, an earlier VA opinion in June 2007 linked 
exposure to such materials to rhinitis and irritation of the 
upper aerodigestive tract.


CONCLUSION OF LAW

Rhinitis was incurred during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of the Board's decision to grant service 
connection for rhinitis, any failure on the part of VA to 
notify and/or develop this claim pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009), cannot be considered 
prejudicial to the Veteran.  The Board will therefore proceed 
to consider the claim on the merits.  

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show:  (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).





If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).

Although there is no evidence of in-service complaints or 
treatment for rhinitis, the Veteran has asserted that this 
and his other respiratory problems have resulted either as 
residuals of pneumonia during service or his in-service 
exposure to steel wool/wood fibers in the process of 
scrubbing floors.  

In reviewing the evidence of record, there is a September 
2008 VA examination diagnosis of rhinitis.  Thus, while the 
Veteran's representative has recently stated that the Veteran 
does not have rhinitis, the Board will give the Veteran the 
benefit of the doubt, and find that he currently suffers from 
this disability.

In addition, while the record further reflects that the 
September 2008 VA examiner did not relate the Veteran's 
rhinitis to exposure to steel wool/wood fibers during 
service, an earlier VA opinion in June 2007 linked exposure 
to such materials to rhinitis and irritation of the upper 
aerodigestive tract.  However, that examiner did not find 
that the Veteran had rhinitis that he could connect to 
service.  

Therefore, since the record now contains current evidence of 
rhinitis, and VA has essentially conceded the Veteran's 
claimed exposure to certain chemical agents as a basis for 
the grant of service connection for restrictive airway 
disease, with one opinion in favor of a relationship between 
such exposure and rhinitis (June 2007) and one against 
(January 2009), the Board will give the Veteran the benefit 
of the 


doubt, and conclude that service connection is warranted for 
the Veteran's rhinitis.  


ORDER

The claim for service connection for rhinitis is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


